Citation Nr: 1622326	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  14-07 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected right and left knee disabilities.

3.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include a nervous condition and posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for an acquired psychiatric disorder, to include a nervous condition and PTSD.

5.  Entitlement to service connection for a left elbow condition.

6.  Entitlement to service connection for a right elbow condition.

7.  Entitlement to service connection for a neck condition.

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for a right shoulder condition.

10.  Entitlement to service connection for a left shoulder condition.

11.  Entitlement to service connection for residuals of a head injury.

12.  Entitlement to an evaluation in excess of 10 percent for Pelligrini-Stieda disease of the left knee ("left knee disability").

13.  Entitlement to an evaluation in excess of 10 percent for right knee chondromalacia ("right knee disability").

14.  Entitlement to an evaluation in excess of 10 percent for seborrheic dermatitis ("skin disability").

15.  Entitlement to a compensable evaluation for bilateral pes planus.

16.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2015, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript is of record.

Although the Veteran filed a claim for service connection for PTSD, only, as will be further discussed below, the Board finds that the evidence presented in connection with that claim tends to substantiate an element of a previously adjudicated claim that the RO had characterized as entitlement to service connection for a nervous condition.  Accordingly, the Veteran's current claim is not a separate and distinct claim, but rather a claim to reopen that prior determination, and is characterized as such on the title page.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).  However, the Board has also expanded the claim on appeal to one for service connection for an acquired psychiatric disability, to include a nervous condition and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  The change is also reflected on the title page.

The record suggests that the Veteran's service-connected disabilities may render him unemployable.  The issue of entitlement to a TDIU has thus been raised, and has been added to the title page.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

The issues of entitlement to service connection for a low back disability, an acquired psychiatric disorder, a neck condition, left and right elbow conditions, bilateral hearing loss, left and right shoulder conditions, and residuals of a head injury, entitlement to increased evaluations for service-connected left and right knee disabilities, a skin disability, and bilateral pes planus, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

An unappealed November 1991 rating decision denied claims for service connection for a low back disability and a nervous condition, and is final.  Evidence received since the unappealed November 1991 rating decision relates to unestablished facts necessary to substantiate the claims of entitlement to service connection for a low back disability and entitlement to service connection for an acquired psychiatric disorder, to include a nervous condition and PTSD.


CONCLUSIONS OF LAW

1.  The November 1991 rating decision is final; new and material evidence has been received to reopen the claim of service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2015).

2.  The November 1991 rating decision is final; new and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder, to include a nervous condition and PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As the Board is reopening the claims addressed in this portion of the decision and remanding them for further development, no discussion of compliance with VA's duty to notify and assist is necessary at this time.

The Veteran's claims for service connection for a low back disability and a nervous condition were initially denied in a November 1991 rating decision.  The low back claim was denied because the Veteran's service treatment records did not reflect a continuing condition or any residuals following treatment for back pain during service, and because the VA examination conducted in connection with the claim did not document a current disability.  The nervous condition claim was denied because the Veteran was not treated for and did not display symptoms of a psychiatric condition in service and was not diagnosed with a psychiatric disability during a VA examination.  The Veteran was notified of the November 1991 denial in a December 1991 letter, but did not appeal the decision and did not submit relevant evidence within one year of the decision; therefore, it became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2015).  In June 2010, the Veteran filed claims for service connection for a low back disability and PTSD.

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Since the November 1991 denial, new evidence in the form of treatment records, VA examinations, lay statements, and hearing testimony has been associated with the claims file.  Some of that evidence is also material.

Turning first to the low back claim, a September 2010 VA examination and records associated with September 2011 private medical treatment document several current low back diagnoses, and the September 2011 clinician suggested that the Veteran's "deep pain" in his back was service-connected.  Additionally, the Veteran testified during his February 2015 Board hearing that he experiences low back pain that began in service and has continued since that time.  Notably, for purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, that evidence is presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).  As the foregoing evidence confirms the presence of a current low back disability, suggests a nexus between that disability and service, and includes reports of symptoms that have recurred since that time, it relates to unestablished facts that are necessary to substantiate the Veteran's claim.  Thus, new and material evidence has been received, and the claim for service connection for a low back disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Turning to the psychiatric claim, post-service VA treatment records now include diagnoses of PTSD and depressive disorder, not otherwise specified (NOS).  As that evidence relates to the presence of a current disability-one of the unestablished facts necessary to substantiate the claim-new and material evidence has also been received with respect to that issue, and that claim is also reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

In characterizing the Veteran's PTSD claim as part and parcel of a previously denied psychiatric claim, the Board acknowledges that the November 1991 rating decision denied a claim for a nervous condition, only.  The Board also acknowledges that the Federal Circuit Court has held that claims that are based on distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims for new and material evidence purposes.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  However, when determining whether a new and material evidence analysis is required, the focus of VA's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is evidence tending to substantiate an element of the previously adjudicated matter.  Velez, 23 Vet. App. at 204.  The Board finds that the current claim on appeal, which has been characterized in the broadest possible way in order to benefit the Veteran, does not present a distinct disease or injury separate from that which was denied in November 1991.  See id.; Clemons, 23 Vet. App. 1.  In any event, as the claim of entitlement to service connection for an acquired psychiatric disorder is being reopened and remanded for further development, there is no potential prejudice to the Veteran in interpreting this issue as a claim to reopen the claim that was denied in November 1991.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disability is reopened; the appeal is allowed to that extent.

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder, to include a nervous condition and PTSD, is reopened; the appeal is allowed to that extent.


REMAND

I.  Records

Although the AOJ has obtained portions of the Veteran's service personnel records, the complete file has not been requested.  As it could assist in verifying the in-service stressors he has described in connection with his claim for service connection for an acquired psychiatric disorder, it must be obtained on remand.

Additionally, the Veteran noted during a September 1991 VA examination that he had been treated for depression and cocaine abuse on an inpatient basis at Fort Campbell during service.  Although his service treatment records are associated with the claims file, inpatient service treatment records are kept separately, and it does not appear that any such records have been requested.  Accordingly, they must be sought on remand.

The Veteran has also indicated that he is in receipt of Social Security Administration (SSA) disability benefits.  Although he reported that these benefits were granted in connection with a head injury sustained in a post-service motor vehicle accident (MVA), the records of the determination are also potentially relevant to his service connection claims, which include a claim for service connection for residuals of an in-service head injury.  Thus, they should be obtained on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).

Updated VA treatment records should also be obtained.

II.  VA Examinations and Opinions

Regarding the Veteran's claims for service connection for a neck condition, bilateral elbow conditions, bilateral shoulder conditions, residuals of a head injury, and an acquired psychiatric disability, VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Lay testimony as to continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  Id. at 83.  Furthermore, the Veteran is competent to testify to in-service injuries, symptoms, and events.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Given the Veteran's competent testimony regarding in-service symptoms and events and his reports of recurring symptoms thereafter, and given the low threshold for showing entitlement to a VA examination, examinations that address the foregoing conditions are warranted, and should be conducted on remand.

Additionally, regarding the claim for service connection for a low back disability, in September 2010, a VA examiner opined that the Veteran's current back disability was less likely as not caused by or secondary to his service-connected bilateral knee disability, because there was no indication that his knee condition impacted his gait.  However, the examiner failed to provide opinions on whether the Veteran's low back disability was aggravated by his service-connected knee condition or was directly related to service.  As a result, a VA examination that addresses those questions is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Turning to the claim for service connection for bilateral hearing loss, an August 2010 VA examiner diagnosed the Veteran with bilateral hearing loss for VA purposes, see 38 C.F.R. § 3.385 (2015), but opined only that, given that the Veteran's hearing was within normal limits at the time of his last examination in service, and given the lack of any frequency-specific testing from the year after service indicating that hearing loss had manifested to a compensable degree of severity by that time, his current hearing loss was less likely as not due to in-service noise exposure.  However, hearing loss need not be shown in service for service connection to be established; rather, service connection may be established for a current hearing disability with evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993); see also 38 C.F.R. § 3.303(d).  Furthermore, the absence of audiometric testing during the year following service does not warrant the conclusion that hearing loss did not manifest during the one year presumptive period.  See 38 C.F.R. § 3.307(c); Traut v. Brown, 6 Vet. App. 495 (1994) (establishing service connection on a presumptive basis does not require that a chronic disease be diagnosed within the applicable time period; rather, symptoms that manifest within this time period may subsequently be determined to have been early manifestations of a chronic disease).  Based on the foregoing, the rationale the August 2010 VA examiner provided for his opinion is inadequate, and an additional VA examination is necessary prior to adjudication of the Veteran's claim.  See Barr, 21 Vet. App. at 311 (once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Regarding the claims for increased evaluations for left and right knee disabilities, a skin disability, and bilateral pes planus, the Veteran's most recent VA examinations addressing those conditions were conducted in August 2010.  He has indicated that his bilateral pes planus and knee disabilities have worsened since that time.  He has also noted that his skin examination was not conducted at a time of year when typically experiences flare-ups.  Given the Veteran's indications that his knee and feet conditions have worsened since 2010 and that the skin examination did not accurately reflect the severity of that disability, new VA examinations addressing those disabilities should be scheduled.

III.  Intertwined Issue

Finally, as the Veteran's pending claims for service connection and increased ratings may affect the outcome of the claim of entitlement to a TDIU, a final decision on that issue would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  Thus, that claim is also being remanded.

Accordingly, the case is REMANDED for the following action:

1.  Request from appropriate sources any outstanding inpatient service treatment records, to include records of hospitalization for depression and cocaine abuse at Fort Campbell, Kentucky, in May 1991.

2.  Obtain the Veteran's complete service personnel records, including all available records of his assignments, travel orders, pay stubs reflecting special pay status, travel vouchers, flight logs, and all temporary duty orders, are associated with the claims file.

3.  Obtain the SSA records associated with any claim filed by the Veteran for Social Security disability benefits, including a copy of any decision and copies of the medical records relied upon concerning that claim.

4.  Obtain all records of VA treatment dated since January 2014.

If any of the foregoing Federal records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain them would be futile, and add it to the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records.

5.  Then, schedule the Veteran for a VA examination to determine the etiology of any diagnosed psychiatric disability, including PTSD.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:



(a) Please identify all current psychiatric diagnoses.

(b) For each diagnosed psychiatric disability, is it at least as likely as not (50 percent probability or more) that disability had its onset in service, is related to his reported in-service stressors, or is otherwise related to service?

(c) If the criteria for a diagnosis of PTSD are met, please specify the stressors supporting the diagnosis. 

(d) In formulating the requested opinions, please specifically acknowledge and discuss the psychiatric diagnoses of record, including PTSD.

In determining whether the Veteran meets the criteria for a current psychiatric diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.  Please note that although the Veteran may not meet the criteria for a psychiatric diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  Please also note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

A complete rationale for the opinion rendered must be provided.  If you cannot provide the requested opinion without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

If the examiner diagnoses PTSD on the basis of a stressor for which credible supporting evidence is needed, the AOJ should undertake to obtain such evidence, to include by submitting inquiries to appropriate records repositories and by requesting additional information from the Veteran, if needed.

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of any residuals of a head injury.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  

After identifying any residuals, the examiner should state whether it is at least as likely as not (50 percent probability or more) that the residuals had their onset in service or are otherwise related to service.

In rendering the opinion, the examiner should specifically discuss the significance of the Veteran's notations of headaches, dizziness, and a head injury on an April 1991 medical history report, as well as his involvement in a post-service motor vehicle accident in January 1992, during which he sustained injuries to his head and face.

In determining whether the Veteran meets the criteria for a current diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  Please also note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

A complete rationale for the opinion rendered must be provided.  If you cannot provide the requested opinion without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

7.  Schedule the Veteran for a VA orthopedic examination to determine the etiology of any diagnosed neck, low back, bilateral elbow, and bilateral shoulder disabilities.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) For each diagnosed disability, is it at least as likely as not (50 percent probability or more) that the disability had its onset in service or is otherwise related to service?

(b) Regarding the low back disability, specifically, if you find that it is not directly related to service, is it at least as likely as not (50 percent probability or more) that it was caused by the Veteran's service-connected left and/or right knee disabilities?

(c) If the Veteran's low back disability is not caused by his service-connected left and/or right knee disabilities, is it at least as likely as not (50 percent probability or more) that it has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by those conditions?  If you find that the Veteran's low back disability has been permanently worsened beyond normal progression (aggravated) by his left or right knee disability, please attempt to quantify the degree of aggravation beyond the baseline level of disability.

In determining whether the Veteran meets the criteria for a current diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  Please also note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

8.  Schedule the Veteran for a VA audiological examination.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  

The examiner should then state whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral hearing loss disability is related to his military service, to include his conceded acoustic trauma while serving as a Fire Support Specialist during service, or that a hearing loss disability manifested within a year of his separation from service.

In rendering the opinion, the audiologist should specifically discuss the significance of the Veteran's in-service and post-service noise exposure, as well as his notation of hearing loss on an April 1991 medical history report, and should explain why his current hearing loss is/is not a delayed response to in-service exposure to weapons fire.

9.  Schedule the Veteran for a VA examination to determine the current severity of his bilateral pes planus.  The claims file must be made available to the examiner for review.  The examination should be conducted in accordance with the current examination worksheet or disability benefits questionnaire.

The examiner should also comment on the degree to which the Veteran's pes planus would impair his ability to be employed.

10.  Schedule the Veteran for a VA examination to determine the current severity of his skin disability.  If possible, the examination should coincide with a flare-up of the Veteran's skin symptoms.  If that is not possible, ask the Veteran to provide color photographs of the affected areas during a flare-up, if possible.

The claims file must be made available to the examiner for review.  The examination should be conducted in accordance with the current examination worksheet or disability benefits questionnaire.

The examiner should also comment on the degree to which the Veteran's skin disability would impair his ability to be employed.

11.  Schedule the Veteran for a VA examination to determine the current severity of his left and right knee disabilities.  The claims file must be made available to the examiner for review.  The examination should be conducted in accordance with the current examination worksheet or disability benefits questionnaire.

The examiner should also comment on the degree to which the Veteran's left and right knee disabilities would impair his ability to be employed.

12.  After completing the requested actions, and any additional action deemed warranted, adjudicate the claim for a TDIU and readjudicate the other claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


